I N   T H E   C O U R T       O F       A P P E A L S

                                                                                                                  FILED
                                                                                                                   January 6, 1998

                                                                                                                  Cecil Crowson, Jr.
                                                                                                                  Appellate C ourt Clerk
G E R R Y   S U E     H A S E K ,                                     )         K N O X C I R C U I T
                                                                      )         C . A . N O . 0 3 A 0 1 - 9 7 0 6 - C V - 0 0 2 1 0
                                                                      )
                      P l a i n t i f f - A p p e l l a n t           )
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                                                                      )
v s .                                                                 )         H O N . W H E E L E R             R O S E N B A L M
                                                                      )         J U D G E
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                                                                      )
D O N N A K E E N E H O L T         a n d     G I L R E A T H         )
A N D A S S O C I A T E S ,                                           )         A F F I R M E D         A N D     R E M A N D E D
                                                                      )
                      D e f e n d a n t s - A p p e l l e e s         )




D A V I D   W .     B L A N K E N S H I P ,     K i n g s p o r t ,       f o r       A p p e l l a n t .


R . F R A N K L I N N O R T O N , G E O F F R E Y D . K R E S S I N ,                           a n d       W .    M I T C H E L L    C R A M E R ,
N o r t o n & L u h n , P . C . , f o r A p p e l l e e s .




                                                        O   P   I     N     I     O     N



                                                                                                                            M c M u r r a y ,   J .
            T h i s             i s       a      l e g a l          m a l p r a c t i c e                      a c t i o n .                    T h e                 P l a i n t i f f                a l l e g e s

t h a t       s h e        e m p l o y e d                 t h e       d e f e n d a n t s                      t o           r e p r e s e n t                       h e r          i n       a       m e d i c a l

m a l p r a c t i c e                 c l a i m          a g a i n s t          B a p t i s t                  H o s p i t a l                o f          E a s t                T e n n e s s e e ,                D r .

R o b e r t         H a l l            o r       t h e           p r o p e r       p a r t y                   t o           b e      s u e d .                        S u i t             w a s       b r o u g h t

a g a i n s t             B a p t i s t                  H o s p i t a l               o f           E a s t                  T e n n e s s e e                         a n d              w a s ,           a f t e r

m e d i a t i o n ,              e v e n t u a l l y                s e t t l e d .                D r .             H a l l         w a s      n o t             s u e d .                 T h e      f a i l u r e

t o     b r i n g         a n         a c t i o n          a g a i n s t          D r .            H a l l             i s         t h e      b a s i s                 o f         t h i s          a c t i o n .



            O n       J a n u a r y              2 2 ,          1 9 9 7 ,      t h e         d e f e n d a n t s                      f i l e d             a         m o t i o n             t o      d i s m i s s

a n d / o r       f o r          s u m m a r y           j u d g m e n t .               S u p p o r t i n g                        a f f i d a v i t s                          w e r e      f i l e d         w i t h

t h e     m o t i o n ,               t h e r e f o r e ,              p u r s u a n t               t o         R u l e             1 2 . 0 3 ,                 T e n n e s s e e                   R u l e s         o f

C i v i l      P r o c e d u r e ,                 t h e         m o t i o n       w i l l               b e     t r e a t e d                a s      a          m o t i o n               f o r      s u m m a r y

j u d g m e n t .                 T h e        m o t i o n           f o r      s u m m a r y                  j u d g m e n t                w a s              s u s t a i n e d                   a n d      t h i s

a p p e a l       r e s u l t e d .                      W e       a f f i r m         t h e         j u d g m e n t                   o f          t h e             t r i a l            c o u r t .



            T h e           p l a i n t i f f ' s                     o n l y          i s s u e ,                     o n          a p p e a l ,                      i s           t h a t           s u m m a r y

j u d g m e n t           w a s         i n a p p r o p r i a t e .



            O u r          s t a n d a r d                 o f       r e v i e w             o n           t h e             g r a n t i n g                    o f          a       m o t i o n             f o r       a

s u m m a r y             j u d g m e n t                 i s        s o        w e l l - s e t t l e d                             t h a t           w e               d o          n o t           f i n d           i t

n e c e s s a r y           t o         s t a t e          i t       h e r e .



            I n       t h e i r               m o t i o n ,          t h e       d e f e n d a n t s                         a s s e r t e d                    t h a t             t h e y         w e r e          n o t

g u i l t y         o f         m a l p r a c t i c e                b e c a u s e :               ( 1 )             t h e y          d i d          n o t              d e v i a t e               f r o m          t h e

r e c o g n i z e d                   s t a n d a r d                o f         p r o f e s s i o n a l                               p r a c t i c e                           f o r             a t t o r n e y s



                                                                                                     2
p r a c t i c i n g m e d i c a l m a l p r a c t i c e l i t i g a t i o n i n K n o x C o u n t y , T e n n e s s e e

a n d     s i m i l a r              c o m m u n i t i e s ;                 ( 2 )   t h a t            t h e r e         w a s       n o         b a s i s         f o r        a      m e d i c a l

m a l p r a c t i c e                a c t i o n          a g a i n s t          D r .         H a l l      i n        t h e       u n d e r l y i n g                c a s e           a n d        ( 3 )

t h e     p l a i n t i f f               d i d          n o t      t i m e l y          f i l e         h e r         c o m p l a i n t                i n       t h i s       c a s e .



            T w o        a f f i d a v i t s                 f r o m         e x p e r t          w i t n e s s e s               w e r e             f i l e d       o n       b e h a l f            o f

t h e     d e f e n d a n t s ,                    i . e .          t h e      a f f i d a v i t                 o f     t h e        d e f e n d a n t                    D o n n a             K e e n e

H o l t         a n d          D r .           P a u l           K a u f m a n .                D r .        K a u f m a n                i s           b o t h        a        p h y s i c i a n

l i c e n s e d          t o         p r a c t i c e             m e d i c i n e i n T e n n e s s e e                            a n d         a n      a t t o r n e y             l i c e n s e d

t o     p r a c t i c e              l a w        i n      t h e       S t a t e         o f      T e n n e s s e e .



            T h e         d e f e n d a n t ,                    D o n n a      K e e n e             H o l t ,         d e p o s e d                 a m o n g       o t h e r              t h i n g s

t h a t    s h e         d i d         n o t      f a l l         b e l o w      t h e         s t a n d a r d           o f       a c c e p t a b l e                p r o f e s s i o n a l

p r a c t i c e f o r a t t o r n e y s p r a c t i c i n g m e d i c a l m a l p r a c t i c e l i t i g a t i o n i n

K n o x         C o u n t y ,                T e n n e s s e e ,               o r        s i m i l a r                c o m m u n i t i e s .                         S h e            f u r t h e r

t e s t i f i e d              a s      f o l l o w s :



                            I t i s m y p r o f e s s i o n a l o p i n i o n w i t h a r e a s o                                                                            n a b      l    e
            d    e   g r e e      o f      l e g a l       c e r t a i n t y ,       t h a t        a l l      l e g a l s                                                    [ s i     c    ]
            s    e   r v i c e s , i n v e s t i g a t i o n o f c l a i m s , a n d a d v i c e p r o v i d                                                                    e d     t    o
            M    s   .     H a s e k      w a s      [ s i c ]       g i v e n     i n       a c c o r d a n c e        w i t h                                                     t   h    e
            a    p   p r o p r i a t e       j u d g m e n t       b a s e d     u p o n        t h e      m a t e r i a l                                                    f a c     t    s
            a    v   a i l a b l e a t m a t e r i a l t i m e s a n d w i t h t h e d e g r e e o f s                                                                        k i l     l    ,
            c    a   r e ,     d i l i g e n c e ,       l e a r n i n g a n d e x p e r i e n c e , o r d i n                                                                a r i     l    y
            u    s   e d ,      p o s s e s s e d ,        a n d      p r a c t i c e d        b y      o t h e r      a t t o                                                r n e     y    s
            p    r   a c t i c i n g m e d i c a l m a l p r a c t i c e l i t i g a t i o n i n K n o x C o                                                                  u n t     y    ,
            T    e   n n e s s e e o n o r a b o u t t h e t i m e s m a t e r i a l h e r e i n ;                                                                                t h   a    t
            b    a   s e d u p o n t h e r e l e v a n t a v a i l a b l e f a c t s t h a t t h e r e w                                                                       a s      n    o
            n    e   g l i g e n c e o n t h e p a r t o f D r . H a l l a n d t h e r e f o r e n o                                                                          b a s      i   s
            t    o     b r i n g s u i t a g a i n s t D r . H a l l , o r a n y o t h e r p h y s i                                                                          c i a      n   s
            w    h   o r e n d e r e d t r e a t m e n t t o M s . H a s e k i n t h e u n d e r                                                                              l y i      n   g
            c    a   s e .



                                                                                                  3
           D r .          P a u l             K a u f m a n                t e s t i f i e d                  i n         a     d u a l            c a p a c i t y                a s         a n      a t t o r n e y

a n d     p h y s i c i a n .                          H e         s t a t e d            i n          h i s         a f f i d a v i t                   t h a t            h e         w a s          f a m i l i a r

w i t h          t h e            s t a n d a r d                         o f           a c c e p t a b l e                         p r o f e s s i o n a l                         p r a c t i c e                  f o r

p h y s i c i a n s               a n d          s u r g e o n s                   i n       K n o x              C o u n t y ,               T e n n e s s e e ,                       a t         a l l        t i m e s

m a t e r i a l .                H e          f u r t h e r               s t a t e d            t h a t            h e       h a d         r e v i e w e d                a l l          o f         G e r r y      S u e

H a s e k ' s            m e d i c a l                 r e c o r d s               f r o m             B a p t i s t                 H o s p i t a l                 o f      E a s t               T e n n e s s e e

r e l a t i v e           t o          h e r          m e d i c a l               m a l p r a c t i c e                       c l a i m            i n       t h e         u n d e r l y i n g                   s u i t ;

t h a t    h e      h a d         r e s e a r c h e d                      t h e m e d i c a l                      l i t e r a t u r e                  r e g a r d i n g                    M s .         H a s e k ' s

c o n d i t i o n               a n d           c o n s u l t e d                    w i t h            o t h e r              p h y s i c i a n s .                         B a s e d                 u p o n       h i s

i n v e s t i g a t i o n                     a n d      p r o f e s s i o n a l                        e x p e r t i s e h e w a s                             o f        t h e          o p i n i o n            t h a t

t h e     s u r g e r y                a n d          p r o f e s s i o n a l                      m e d i c a l                    c a r e         a n d        t r e a t m e n t                     t h a t       D r .

H a l l      p r o v i d e d                    t o           t h e             p l a i n t i f f                   w a s            a t       a l l           t i m e s                p e r f o r m e d              i n

a c c o r d a n c e              w i t h              t h e         r e c o g n i z e d                   s t a n d a r d s                   o f        p r o f e s s i o n a l                        p r a c t i c e

f o r     p h y s i c i a n s                    a n d             s u r g e o n s               i n         K n o x v i l l e ,                    T e n n e s s e e ,                       a n d         s i m i l a r

c o m m u n i t i e s                  a t      m a t e r i a l                   t i m e s            t o        t h e         u n d e r l y i n g                   s u i t .



           D r .          K a u f m a n ,                    i n      h i s          c a p a c i t y                 a s        a      l i c e n s e d                a t t o r n e y ,                     d e p o s e d

t h a t     h e          w a s          f a m i l i a r                    w i t h         t h e             r e c o g n i z e d                    s t a n d a r d                 o f         a c c e p t a b l e

p r o f e s s i o n a l                      p r a c t i c e                a p p l i c a b l e                     t o        a t t o r n e y s                 p r a c t i c i n g                        m e d i c a l

m a l p r a c t i c e                   l i t i g a t i o n                       i n           K n o x             C o u n t y ,                   T e n n e s s e e                     a n d             s i m i l a r

c o m m u n i t i e s ;                        t h a t              h e           h a d                r e v i e w e d                     t h e            m e d i c a l                     m a l p r a c t i c e

l i t i g a t i o n               f i l e s                  o f      G e r r y             S u e             H a s e k               a n d          w a s           f a m i l i a r                   w i t h       h e r

m e d i c a l        m a l p r a c t i c e                          c a s e .              H e         c o n c l u d e d :




                                                                                                              4
                                       I t i s                 m y o p i n i o n , b a s e d u p o n a                                         r e a s o n a b l e d e g r e                             e     o   f
                l     e   g     a   l c e r t               a i n t y , t h a t p r o p e r l e g a l                                         s e r v i c e s , i n v e s t                              i g   a   -
                t     i   o     n   , a n d                  a d v i c e w e r e p r o v i d e d t o                                            G e r r y S u e H a s e k                                  a   n   d
                t     h   a     t     D e f e n            d a n t s s u e d a s D o n n a K e e n e                                         H o l t a n d G i l r e a t h                                 a   n   d
                a     s   s     o   c i a t e s                   d i d    n o t   d e v i a t e  f r o m                                        o r     f a l l   b e l o w                               t   h   e
                r     e   c     o   g n i z e d                s t a n d a r d o f a c c e p t a b l e p                                    r a c t i c e f o r a t t o r                                n e   y   s
                p     r   a     c   t i c i n g               m e d i c a l m a l p r a c t i c e l i t i                                  g a t i o n i n K n o x C o u                                 n t   y   ,
                T     e   n     n   e s s e e ,                  a n d s i m i l a r c o m m u n i t i e                                   s , a t t i m e s m a t e                                     r i   a   l
                h     e   r     e   i n , i n                   r e g a r d t o a n y a t t o r n e y                                        s e r v i c e s p r o v i d e                           d         t   o
                G     e   r     r   y S u e                 H a s e k i n t h e u n d e r l y i n g                                        s u i t .



                T h e               p l a i n t i f f                   f i l e d         a         r e s p o n s e            c a p t i o n e d                  " R e s p o n s e                      t o       M o t i o n

t o       D i s m i s s s                        a n d / o r            f o r       S u m m a r y                J u d g m e n t              a n d          M o t i o n             t o         D i s q u a l i f y
                                    1
C o u n s e l . "                              I n        o p p o s i t i o n                 t o      t h e          d e f e n d a n t s '                 m o t i o n ,            t h e               p l a i n t i f f

a l s o              f i l e d                  h e r           a f f i d a v i t .                   T h e           p l a i n t i f f            i s             n e i t h e r             a               l i c e n s e d

a t t o r n e y                     n o r            a     l i c e n s e d           p h y s i c i a n                   a n d       i s       n o t         c o m p e t e n t                   t o           t e s t i f y

a s       t o             m a t t e r s                        f a l l i n g         w i t h i n                t h e          p e c u l i a r                k n o w l e d g e                      o f           e i t h e r

p r o f e s s i o n .                                    T h e r e        i s       n o             c o m p e t e n t              e v i d e n c e                 i n       t h e         p l a i n t i f f ' s

a f f i d a v i t                        t o         r e f u t e          t h e      e v i d e n c e                   p r e s e n t e d              b y         t h e      d e f e n d a n t s .



                    I t         i s        w e l l - s e t t l e d                   t h a t            i n      m e d i c a l             m a l p r a c t i c e                 c a s e s                     w h e r e i n

t h e      a c t s                  c o m p l a i n e d                  o f      a r e         n o t         w i t h i n          t h e      k e n         o f      t h e       c o m m o n                   l a y m a n ,

t h e      a f f i d a v i t                             o f      a     m e d i c a l               e x p e r t          o r       e x p e r t s             i s         r e q u i r e d                     t o       r e b u t

a f f i d a v i t s                            b y         m e d i c a l           e x p e r t s                f i l e d           i n       s u p p o r t                o f        a          m o t i o n                f o r

s u m m a r y                   j u d g m e n t                   i n     o r d e r            t o       c r e a t e           a     g e n u i n e                i s s u e          o f         a           m a t e r i a l

f a c t .                 I n           B o w m a n              v .    H e n a r d ,               5 4 7      S . W . 2 d          5 2 7       ( T e n n .               1 9 7 7 )        t h e               S u p r e m e

c o u r t             n o t e d :




                1
             T h e m o t i o n t o d i s q u a l i f y d e f e n d a n t s ' c o u n s e l w a s d e n i e d b y t h e t r i a l                                                                                       c o u r t .
N o i s s u e r e g a r d i n g d i s q u a l i f i c a t i o n o f c o u n s e l i s p r o p e r l y p r e s e n t e d i n t h i s                                                                                    a p p e a l
a n d a c c o r d i n g l y , w e w i l l n o t a d d r e s s i t .

                                                                                                                  5
                                   .    .    .          [ W ] e h o l d t h a t , i n                                    t h o s e m a l p r a c t i c                       e     a       c    t o i         n   s
            w    h    e   r    e   i    n   e x          p e r t m e d i c a l t e s t i m                            o n y i s r e q u i r e d t o                            e s t       a    b i l         s   h
            n    e    g   l    i   g    e n c e               a n d p r o x i m a t e c a                            u s e , a f f i d a v i t s b                           y m           e    d c i         a   l
            d    o    c   t    o   r    s    w h          i c h c l e a r l y a n d c o                              m p l e t e l y r e f u t e p l                           a i n       t    i f f         '   s
            c    o    n   t    e   n    t i o n           s a f f o r d a p r o p e r                                  b a s i s f o r d i s m i s s                          a l          o f t              h   e
            a    c    t   i    o   n       o n              s u m m a r y j u d g m e n t ,                               i n t h e a b s e n c e                            o f            p r o p           e   r
            r    e    s   p    o   n    s i v e              p r o o f b y a f f i d a v i                           t o r o t h e r w i s e .

B o w m a n ,             a t           p a g e                5 5 1 .



            I n           t h e                  u n d e r l y i n g                c a s e ,          t h e          p l a i n t i f f            w e n t             t o       t h e              e m e r g e n c y

r o o m         o f            B a p t i s t                       H o s p i t a l             o f          E a s t           T e n n e s s e e .                      S h e           h a d                  g a s t r o -

i n t e s t i n a l                         b l e e d i n g                 w h i c h          w a s         t r e a t e d             a n d       a p p e a r e d                   t o            h a v e                 b e e n

r e s o l v e d                b u t               h a d          l e f t       h e r        i n       a       s t a t e          w h e r e i n            a       b l o o d               t r a n s f u s i o n

w a s       r e q u i r e d .                                  T h e        h o s p i t a l                 e m p l o y e e s                  e r r o n e o u s l y                           c a u s e d                    t h e

p l a i n t i f f                  t o            b e           g i v e n       t h e        w r o n g              t y p e      o f      b l o o d .                  A s       a         r e s u l t ,                      M s .

H a s e k            r e c e i v e d                       a       s u b s t a n t i a l                   a m o u n t          o f      b l o o d             t h a t           c a u s e d                      h e r         t o

d e v e l o p             d i s m i n a t e d                          i n t r a v a s c u l a r                    c o a g u l o p a t h y               f u r t h e r                r e s u l t i n g                        i n

a     g a s t r o i n t e s t i n a l                                  h e m o r r h a g e                 t h a t      r e q u i r e d            s u r g e r y .                     D r .              H a l l             w a s

a n     a t t e n d i n g                         p h y s i c i a n .



            W e               f i n d              a n d           h o l d         t h a t         t h e            u n d e r l y i n g            c a s e ,             i . e . ,                  t h e                 c l a i m

w h i c h       p l a i n t i f f                              w o u l d      a l l e g e d l y               h a v e         h a d     a g a i n s t             D r .          H a l l                i s           a     c a s e

w h e r e i n                 m e d i c a l                     p r o o f          w o u l d         b e       r e q u i r e d            t o          e s t a b l i s h                   n e g l i g e n c e ,

p r o x i m a t e                      c a u s e                 o r       l e g a l         c a u s e .                 T h e r e f o r e ,                   t h e         r u l e                s t a t e d                 i n

B o w m a n ,                 a p p l i e d                      t o       t h e        u n d e r l y i n g                   f a c t s          o f           t h i s           c a s e ,                    r e n d e r s

s u m m a r y             j u d g m e n t                         a p p r o p r i a t e .




                                                                                                                6
            F u r t h e r ,              t h e r e                  w a s        n o     c o u n t e r v a i l i n g                       e v i d e n c e             t o       e s t a b l i s h                     a

g e n u i n e          i s s u e              o f         a         m a t e r i a l              f a c t              r e l a t i n g              t o      t h e          a l l e g e d                       l e g a l

m a l p r a c t i c e             o f          t h e           d e f e n d a n t s .                          A s      i n          m e d i c a l          m a l p r a c t i c e                         c a s e s ,

e x p e r t         e v i d e n c e                 i s             r e q u i r e d              t o          d e m o n s t r a t e                    n e g l i g e n c e                       i n           l e g a l

m a l p r a c t i c e             c a s e s .                   I n          a    s u i t       a g a i n s t                 a n      a t t o r n e y             f o r     p r o f e s s i o n a l

n e g l i g e n c e ,                 t h e         p l a i n t i f f                      m u s t            p r o v e              t h r e e           t h i n g s          i n                o r d e r           t o

r e c o v e r :          ( 1 )          t h e          e m p l o y m e n t                     o f       t h e              a t t o r n e y ;             ( 2 )       n e g l e c t                      b y       t h e

a t t o r n e y          o f      a      r e a s o n a b l e                       d u t y           a n d          ( 3 )      d a m a g e s              r e s u l t i n g                  f r o m             s u c h

n e g l e c t .                S a m m o n s                  v .       R o t r o f f ,                6 5 3          S . W . 2 d              7 4 0       ( T e n n .          A p p .                  1 9 8 3 ) ,

c i t i n g          M a r y l a n d                 C a s u a l t y                    C o .           v .           P r i c e ,              2 3 1        F .        3 9 7 ,                   4 0 1           ( 4 t h

C i r . 1 9 1 6 ) ;             D a u g h e r t y                      v .        R u n n e r ,               5 8 1         S . W . 2 d           1 2 ,      1 6       ( K y . A p p . 1 9 7 8 ) ;

a n d     H e r s t o n           v .          W h i t e s e l l ,                     3 4 8         S o . 2 d          1 0 5 4 ,          1 0 5 7          ( A l a .        1 9 7 7 ) .



                            .   . . t h e c a s e s m a k e c l e a r t h a t t h e p a r t y s e                                                                                     e k          i n g
            s   u   m m a r     y j u d g m e n t m u s t c a r r y t h e b u r d e n o f p e r s u a d i n                                                                             g          t h e
            c   o   u r t       t h a t n o g e n u i n e a n d m a t e r i a l f a c t u a l i s s u e s                                                                             e x          i s t
            a   n   d t h         a t i t i s , t h e r e f o r e , e n t i t l e d t o j u d g m e n t                                                                                   a      s a
            m   a   t t e r         o f l a w . ( C i t a t i o n s o m i t t e d ) . . .             O n c e i t i s                                                                 s h          o w n
            b   y      t h e         m o v i n g p a r t y t h a t t h e r e i s n o g e n u i n e i s s                                                                             u e              o f
            m   a   t e r i     a l f a c t , t h e n o n m o v i n g p a r t y m u s t t h e n d e m o n s t                                                                         r a          t e ,
            b   y       a f f    i d a v i t s o r d i s c o v e r y m a t e r i a l s , t h a t t h e r e                                                                                 i      s a
            g   e   n u i n     e ,       m a t e r i a l      f a c t     d i s p u t e  t o     w a r r a n t      a   t                                                            r i          a l .
            (   C   i t a t     i o n s         o m i t t e d ) .      I n       t h i s   r e g a r d ,       R u l e                                                                5 6          . 0 5
            [   T   . R . C     i v . P . ] p r o v i d e s t h a t t h e n o n m o v i n g p a r t y c                                                                               a n          n o t
            s   i   m p l y           r e l y      u p o n    h i s     p l e a d i n g s   b u t      m u s t     s e t                                                              f o          r t h
            s   p   e c i f     i c f a c t s s h o w i n g t h a t t h e r e i s a g e n u i n e i s s                                                                               u e             o f
            m   a   t e r i     a l f a c t f o r t r i a l . " I f h e d o e s n o t s o r e s                                                                                        p o          n d ,
            s   u   m m a r     y j u d g m e n t . . . s h a l l b e e n t e r e d a g a i n s t h i m . "                                                                                  R      u l e
            5   6   . 0 5 .

B y r d     v .       H a l l ,          8 4 7            S . W . 2 d              2 0 8        ( T e n n .             1 9 9 3 ) .



            I n        t h i s          c a s e ,               t h e            d e f e n d a n t s                  h a v e          m e t       t h e          b u r d e n              o f           e s t a b -

l i s h i n g         t h a t          t h e y            a r e         e n t i t l e d                t o          s u m m a r y          j u d g m e n t             a s       a           m a t t e r             o f


                                                                                                         7
l a w , a b s e n t c o u n t e r v a i l i n g e v i d e n c e b y t h e p l a i n t i f f , d e m o n s t r a t i n g

t h a t     t h e r e                 w a s          a         g e n u i n e          i s s u e                   o f       a      m a t e r i a l                    f a c t .              T h e          p l a i n t i f f

m u s t         f a i l           o n         t w o            g r o u n d s :                   1 .             T h e           p l a i n t i f f                    f a i l e d            t o          r e f u t e          t h e

e v i d e n c e                 b y       a n             e x p e r t              w i t n e s s                    t h a t              D r .          H a l l              w a s         n o t            g u i l t y          o f

n e g l i g e n c e                     i n              t h e               u n d e r l y i n g                     s u i t ,                  h e n c e              n o           d a m a g e s                  c a n        b e

e s t a b l i s h e d ;                       a n d            2 .       T h e      p l a i n t i f f                       f a i l e d             t o          r e f u t e               t h e          a f f i d a v i t s

o f     t h e       e x p e r t                w i t n e s s e s                   t h a t            t h e              d e f e n d a n t s                 w e r e               n o t       g u i l t y            o f      a n y

p r o f e s s i o n a l                       n e g l i g e n c e .



                W h i l e             n o t              p r e s e n t e d                a s         a n           i s s u e             i n       h e r             b r i e f ,            t h e          p l a i n t i f f

d u r i n g         o r a l             a r g u m e n t                      a s s e r t e d            t h a t             t h e         t r i a l             c o u r t            w a s         i n       e r r o r         f o r

f a i l i n g             t o           g r a n t               a       c o n t i n u a n c e                        t o          a l l o w             t h e          p l a i n t i f f                    t o       o b t a i n

e x p e r t             p r o o f .                      W e          f i n d       n o         m e r i t                  i n         t h i s           a r g u m e n t .                          T h e r e          i s       n o

f o r m a l         m o t i o n                i n         t h e         r e c o r d            a s k i n g                 t h e         c o u r t             t o      g r a n t             a     c o n t i n u a n c e

a n d     i t       w a s             c o n c e d e d                    t h a t      t h e            i s s u e                 w a s          n o t       a d d r e s s e d                      b y      t h e       t r i a l

c o u r t .              T h e           o n l y               r e f e r e n c e                t o          a       c o n t i n u a n c e                       i s         i n       t h e         r e s p o n s e             t o

t h e      m o t i o n                   f o r             s u m m a r y              j u d g m e n t                           w h e r e i n               i t          i s           s t a t e d                 " [ a ] t       a

m i n i m u m ,             t h e             c o u r t               s h o u l d          g r a n t                 a      c o n t i n u a n c e                       t o         p e r m i t             M s .       H a s e k

t o     o b t a i n             t h e          i n f o r m a t i o n                      n e c e s s a r y                      t o      f u l l y             a n d         f a i r l y                c o n t e s t         t h e

M o t i o n         f o r             S u m m a r y                  J u d g m e n t . "                         F o r      t h e         p u r p o s e s                 o f        t h i s             c a s e      a n d      i n

t h e     i n t e r e s t s                     o f            f a i r n e s s ,                w e          w i l l             t r e a t          p l a i n t i f f ' s                          s t a t e m e n t             a s

a     m o t i o n           f o r             c o n t i n u a n c e .



                T h e       c o m p l a i n t                         w a s       f i l e d            o n          D e c e m b e r                1 8 ,          1 9 9 6 .                T h e          m o t i o n          f o r

s u m m a r y              j u d g m e n t                           w a s        f i l e d             o n              J a n u a r y                  2 2 ,           1 9 9 7 .                    P l a i n t i f f ' s



                                                                                                                     8
r e s p o n s e         w a s          f i l e d              o n         M a r c h              2 0 ,             1 9 9 7 .                T h e          h e a r i n g              o n          t h e          m o t i o n

w a s     h e l d       o n          M a r c h             2 1 ,      1 9 9 7 .



            " W e       w e l l          r e c o g n i z e                       t h a t          a          t r i a l         c o u r t                 o r d i n a r i l y                  h a s          a         b r o a d

d i s c r e t i o n            i n      t h e             g r a n t         o r         t h e           d e n i a l            o f          a         c o n t i n u a n c e                 a n d          t h a t            t h e

t r i a l         j u d g e ' s              d e c i s i o n                    w i l l               n o t         b e        s e t              a s i d e          u n l e s s                 t h e r e              i s       a

c l e a r     s h o w i n g             o f         a b u s e .             T i p t o n                 v .        S m i t h ,              5 9 3         S . W . 2 d              2 9 8 ,          3 0 1         ( T e n n .

A p p .     1 9 7 9 ) . "                B a r i s h                v .          M e t r o p o l i t a n                       G o v ' t ,                 6 2 7      S . W . 2 d                  9 5 3          ( T e n n .

A p p .     1 9 8 1 ) .                T h e r e              i s         n o         e x p l a n a t i o n                     i n              t h e         r e c o r d           a s           t o      w h y             t h e

p l a i n t i f f             w a s           u n a b l e                 t o           o b t a i n                  t h e           n e c e s s a r y                     e v i d e n c e                   b e t w e e n

J a n u a r y         2 2 ,          1 9 9 7          a n d         M a r c h             2 1 ,              1 9 9 7 .



            T h e r e           i s           n o t h i n g                     i n       t h e               r e c o r d              i n              t h i s           c a s e            t o          r e m o t e l y

s u g g e s t         t h a t          t h e          t r i a l             c o u r t                 a b u s e d            i t s               d i s c r e t i o n                  i n          f a i l i n g                t o

g r a n t         a    c o n t i n u a n c e .                             I n d e e d ,                     t h e r e          i s             n o t h i n g              i n       t h e           r e c o r d                t o

s u g g e s t          t h a t               t h e            m a t t e r                 o f            a          c o n t i n u a n c e                         w a s            c a l l e d                   t o          t h e

a t t e n t i o n         o f         t h e          t r i a l            c o u r t ,                 o t h e r           t h a n               t h e       n e b u l o u s                 r e f e r e n c e                   t o

a   c o n t i n u a n c e               i n         t h e          p l a i n t i f f ' s                       r e s p o n s e                    t o     t h e      m o t i o n              f o r          s u m m a r y

j u d g m e n t         w h i c h             i s         a b o v e             q u o t e d .                      T h e r e          i s             n o t h i n g          i n         t h e           r e c o r d            t o

s h o w      t h a t           t h e           c o u r t              c o n s i d e r e d                           o r        r u l e d                 o n       t h e            q u e s t i o n                     o f       a

c o n t i n u a n c e .



            W e       f i n d          n o          m e r i t         i n             t h e       p l a i n t i f f ' s                           a p p e a l .                  T h e        j u d g m e n t                   o f

t h e     t r i a l           c o u r t             i s       a f f i r m e d                    i n          a l l       r e s p e c t s .                         C o s t s              a r e          t a x e d             t o

t h e     a p p e l l a n t              a n d             t h i s         c a s e              i s          r e m a n d e d                    t o      t h e      t r i a l               c o u r t .



                                                                                                               9
                                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                D o n T . M c M u r r a y , J .


C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e




                                                                 1 0
                                                       I N     T H E         C O U R T         O F      A P P E A L S




G E R R Y     S U E     H A S E K ,                                                      )          K N O X C I R C U I T
                                                                                         )          C . A . N O . 0 3 A 0 1 - 9 7 0 6 - C V - 0 0 2 1 0
                                                                                         )
                        P l a i n t i f f - A p p e l l a n t                            )
                                                                                         )
                                                                                         )
                                                                                         )
                                                                                         )
                                                                                         )
v s .                                                                                    )          H O N . W H E E L E R             R O S E N B A L M
                                                                                         )          J U D G E
                                                                                         )
                                                                                         )
                                                                                         )
                                                                                         )
                                                                                         )
D O N N A K E E N E H O L T              a n d         G I L R E A T H                   )
A N D A S S O C I A T E S ,                                                              )          A F F I R M E D       A N D       R E M A N D E D
                                                                                         )
                        D e f e n d a n t s - A p p e l l e e s                          )



                                                                              J U D G M E N T


            T h i s      a p p e a l         c a m e         o n       t o       b e         h e a r d        u p o n       t h e          r e c o r d        f r o m       t h e

C i r c u i t       C o u r t   o f     K n o x          C o u n t y ,          b r i e f s          a n d    a r g u m e n t             o f     c o u n s e l .         U p o n

c o n s i d e r a t i o n       t h e r e o f ,              t h i s         C o u r t        i s      o f    t h e     o p i n i o n             t h a t   t h e r e       w a s

n o     r e v e r s i b l e      e r r o r         i n       t h e      t r i a l            c o u r t .

            T h e     j u d g m e n t        o f       t h e       t r i a l           c o u r t        i s    a f f i r m e d             i n      a l l   r e s p e c t s .

C o s t s     a r e     t a x e d      t o     t h e         a p p e l l a n t               a n d      t h i s       c a s e       i s         r e m a n d e d     t o     t h e

t r i a l     c o u r t .



                                                                                             P E R      C U R I A M